       Case 17-12438                Doc 44        Filed 11/11/18 Entered 11/11/18 23:19:20                            Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Ronald R Witkowski                                             Social Security number or ITIN   xxx−xx−6593

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                             Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                     EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 17−12438




Order of Discharge                                                                                                                  12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Ronald R Witkowski

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               November 9, 2018                                             For the court:          Jeffrey P. Allsteadt, Clerk
                                                                                                    United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                       page 1
   Case 17-12438        Doc 44     Filed 11/11/18 Entered 11/11/18 23:19:20                Desc Imaged
                                   Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                         ♦ debts for restitution, or damages,
      decided or will decide are not discharged                     awarded in a civil action against the
      in this bankruptcy case;                                      debtor as a result of malicious or willful
                                                                    injury by the debtor that caused
                                                                    personal injury to an individual or the
    ♦ debts for most fines, penalties, forfeitures,                 death of an individual; and
      or criminal restitution obligations;

                                                                  ♦ debts for death or personal injury
    ♦ some debts which the debtors did not                          caused by operating a vehicle while
      properly list;                                                intoxicated.

    ♦ debts provided for under 11 U.S.C. §                 In addition, this discharge does not stop
      1322(b)(5) and on which the last payment             creditors from collecting from anyone else who
      or other transfer is due after the date on           is also liable on the debt, such as an insurance
      which the final payment under the plan               company or a person who cosigned or
      was due;                                             guaranteed a loan.

    ♦ debts for certain consumer purchases
      made after the bankruptcy case was filed if           This information is only a general
      obtaining the trustee's prior approval of             summary of a chapter 13 discharge; some
      incurring the debt was practicable but was            exceptions exist. Because the law is
      not obtained;                                         complicated, you should consult an
                                                            attorney to determine the exact effect of
                                                            the discharge in this case.




Form 3180W                                 Chapter 13 Discharge                              page 2
          Case 17-12438            Doc 44       Filed 11/11/18 Entered 11/11/18 23:19:20                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 17-12438-JSB
Ronald R Witkowski                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: mgarcia1                     Page 1 of 2                          Date Rcvd: Nov 09, 2018
                                      Form ID: 3180W                     Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 11, 2018.
db             +Ronald R Witkowski,    1120 Tennyson Lane,    Naperville, IL 60540-0329
25565428       +Chase Mortgage,    3415 Vision Dr,    Columbus, OH 43219-6009
25565429       +Cheryl Witkowski,    1120 Tennyson,    Naperville, IL 60540-0329
25565432       +First Amer Bk,    700 Busse Rd.,    Elk Grove Village, IL 60007-2133
25603561       +First American Bank,    80 Stratford Drive,    Bloomingdale, IL 60108-2219
25586651        JPMorgan Chase Bank, National Assoc,     Chase Records Center,   attn. Correspondence MAil,
                 Mail Code LA4-5555 700 Kansas Lane,     Monroe, LA 71203
25591260        Manley Deas Kochalski LLC,    JP Morgan Chase Bank NA,     P.O. Box 165028,
                 Columbus OH 43216-5028
25900955       +Property Management Co.,    303 E. Wacker Dr.,    Chicago, IL 60601-5212

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
25565426       +EDI: CAPITALONE.COM Nov 10 2018 05:23:00       Capital One,
                 Attn: General Correspondence/Bankruptcy,     Po Box 30285,    Salt Lake City, UT 84130-0285
25565427       +EDI: CHASE.COM Nov 10 2018 05:23:00       Chase Card,    Po Box 15298,    Wilmington, DE 19850-5298
25565430       +EDI: CITICORP.COM Nov 10 2018 05:23:00       Citicards Cbna,    Po Box 6241,
                 Sioux Falls, SD 57117-6241
25565431       +EDI: WFNNB.COM Nov 10 2018 05:23:00       Comenity Bank/Blair,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
25565433       +E-mail/Text: rev.bankruptcy@illinois.gov Nov 10 2018 00:33:46
                 Illinois Department of Revenue,    Bankruptcy Section,     PO Box 64338,    Chicago, IL 60664-0291
25565434        EDI: IRS.COM Nov 10 2018 05:23:00      Internal Revenue Service (IRS),      PO Box 7346,
                 Philadelphia, PA 19101-7346
25917862        EDI: PRA.COM Nov 10 2018 05:23:00      Portfolio Recovery Associates, LLC,
                 Successor to CAPITAL ONE BANK (USA),N.A.,     (CAPITAL ONE BANK, N.A.),     POB 41067,
                 Norfolk, VA 23541
25739615        EDI: Q3G.COM Nov 10 2018 05:23:00      Quantum3 Group LLC as agent for,      MOMA Funding LLC,
                 PO Box 788,    Kirkland, WA 98083-0788
25571708       +EDI: RMSC.COM Nov 10 2018 05:23:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
25565435       +EDI: RMSC.COM Nov 10 2018 05:23:00       Synchrony Bank/Care Credit,    Attn: Bankruptcy,
                 Po Box 956060,    Orlando, FL 32896-0001
                                                                                                TOTAL: 10

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27275479          JPMorgan Chase Bank National Association
25572523*        +Synchrony Bank,   c/o PRA Receivables Management, LLC,                    PO Box 41021,       Norfolk, VA 23541-1021
                                                                                                                   TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 11, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 9, 2018 at the address(es) listed below:
              Benjamin Rooney     on behalf of Creditor   Townhomes of the Fields Owners’ Association
               ben@keaycostello.com, kim@keaycostello.com
              Dustin B Allen    on behalf of Debtor 1 Ronald R Witkowski davidsiegellaw@hotmail.com
              Glenn B Stearns    mcguckin_m@lisle13.com
              John J Lynch    on behalf of Debtor 1 Ronald R Witkowski jlynch@lynch4law.com,
               staff@lynch4law.com;sgregorowicz@lynch4law.com;r44065@notify.bestcase.com;flynch@lynch4law.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Steven L Walker    on behalf of Debtor 1 Ronald R Witkowski swalker@lynch4law.com,
               staff@lynch4law.com;mwilkinson@lynch4law.com
              Todd J Ruchman     on behalf of Creditor   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
               amps@manleydeas.com
        Case 17-12438      Doc 44    Filed 11/11/18 Entered 11/11/18 23:19:20            Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: mgarcia1              Page 2 of 2                   Date Rcvd: Nov 09, 2018
                             Form ID: 3180W              Total Noticed: 18


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Umair Malik    on behalf of Creditor   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
               amps@manleydeas.com
                                                                                            TOTAL: 8
